TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00261-CV



             In re American International Specialty Lines Insurance Company


                       ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                              MEMORANDUM OPINION


                  Relator American International Specialty Lines Insurance Company’s petition for

writ of mandamus is denied, and its motion for temporary relief is dismissed. See Tex. R. App. P.

52.8(a), 52.10.




                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Filed: October 17, 2008